Title: From George Washington to Benjamin Stoddert, 9 October 1798
From: Washington, George
To: Stoddert, Benjamin



Sir
Mount Vernon 9th Oct. 1798

Captn John Spotswood (Son of General Spotswood of this State) will have the honor of presenting this letter to you.

He means to offer his Services in the Naval line. He has been long accustomed to a Sea faring life—is a good Navigator—and for many years has been Master & Commander of Vessels. He is sober. His wishes can be best expressed by himself—& you will be the best judge of their propriety. With great esteem & regard I am Sir Your Most Obedt Hble Ser.

Go: Washington

